DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ election filed on 01/15/2021.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
2.	Applicant's election with traverse of the species of Fig. 6B in the reply filed on 01/15/2021 is acknowledged.  The traversal is on the ground(s) that the species as identified do not have mutually exclusive characteristics in a manner that would require restriction/election.  This is not found persuasive because the claims recite several limitations which are mutually exclusive to the different species as noted by the examiner in the Restriction Requirement mailed on 11/17/2021.  Specifically, the “dual slide valve assemblies 20, 22 and a baffle 91 adjacent to the roller bearing 280” contained in Figs. 1-3 is not contained in Figs. 4-5 and 6B; Figs. 4-5 and 6A contain the “a sealing baffle 95 positioned between roller bearing 280 and the shaft seals 92a, 92b and the outer surface 98 of the sealing baffle 95 is smooth and/or has a smooth contour matching the contour of the inner surface of the main housing 12” which is not contained in Figs. 1-3 and Figs. 4-5 and 6B. Examining all of these numerous distinct features of the entire application would place a serious burden on the Examiner. The search required for any one of the species would not be required for the remaining species.  
The requirement is still deemed proper and is therefore made FINAL.
The examiner has examined claims 1-7, 9-18, 20-28 and 30 which read on the elected species of Figs. 4-5 and 6B. Claims 8, 19 and 29 are withdrawn from consideration as being directed to a non-elected species.

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “70” has been used to designate both “gas inlet passage” (see page 5, para.[0024], line 6) and “rear surface” (see page 6, line 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
95" (see page 7, para.[0033], line 1) and "98" (see page 7, para.[0033], line 5) have both been used to designate “sealing baffle”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “main rotor drive shaft axis” recited in claim 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be 

Specification
6.	The disclosure is objected to because of the following informalities: page 6, para. [0027], lines 1-2, “roller bearing28” should be changed to -- roller bearing 280--. Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 
8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a high suction pressure thrust load balance assembly” in claims 1-7 and 9 and “a high suction pressure load balance assembly” recited in claims 10-18, 20-28 and 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
- a high suction pressure thrust load balance assembly ---> the specification discloses “[0007] In accordance with at least one aspect of the invention, a high suction pressure thrust load balance assembly configured for use with a single screw compressor is provided. The high suction pressure thrust load balance assembly comprises a sealing baffle that is keyed to, so as to be rotatable along with, a main rotor drive shaft of the single screw compressor. The sealing baffle is configured to create a force or load to counteract the axial force of the main rotor drive shaft created during rotation of the main rotor drive shaft using the pressurized oil used to lubricate the mechanical shaft seal of the compressor.” (see page 2, para. [0007]).
- a high suction pressure load balance assembly ---> the specification discloses “[0008] In accordance with at least a further aspect of the invention, a single screw compressor having a high suction pressure load balance assembly is provided. The single screw compressor comprises a housing, a main rotor secured within the housing and rotatably driven by a main rotor drive shaft about a main rotor drive shaft axis. The main rotor is operably engaged with a plurality of gate rotors that are also secured within the housing. The high suction pressure load balance assembly comprises a sealing baffle that is keyed to, so as to be rotatable along with, the main rotor drive shaft. The sealing baffle is configured to create a force or load to counteract an axial force of the main rotor drive shaft created during rotation of the main rotor.” (see page 2, para. [0008]) and “As shown, the high suction pressure load balance assembly 90 comprises the roller bearing 280, the baffle 91, the pair of seals 92a, 92b, the seal housing 93, the seal pressure cavity 94, and a sealing baffle 95 positioned between the roller bearing 280 and the shaft seals 92a, 92b. In other words, the sealing baffle 95 extends into the seal pressure cavity 94 and is adjacent to the roller bearing 280. In the embodiment shown, the baffle 91 is also adjacent the roller bearing 280, but opposite the sealing baffle 95. The baffle 91 is not on the side of the roller bearing 280 exposed to the seal pressure cavity 94. [0032] Particularly to note with respect to FIGS. 4 and 5, the high suction pressure load balance assembly 90 includes the sealing baffle 95. The sealing baffle 95 rotates with the main shaft 26 via or by means of a keyed joint 96 positioned between the main shaft 26 (particularly along its outside surface or diameter) and sealing baffle 95 (particularly along an inside surface or diameter).” (see page 7, para. [0031]-para. [0032]). 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 4-6, 12 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 - Claims 4-6, 12 and 22, the term "about greater than or equal to 300 psi” or  “about greater than or equal to 300 psi to about 800 psi” or “about greater than or equal to 500 psi” is a relative term which renders the claim indefinite.  The term "about greater than or equal to 300 psi” or “about greater than or equal to 300 psi to about 800 psi” or “about greater than or equal to 500 psi is not defined by the claim, the specification does not provide a standard for ascertaining 
- Claim 21 recites the limitation "the at least one bearing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 23, the limitation “a high input or suction pressure condition” renders the claim indefinite because it is unclear that the limitation “a high input or suction pressure condition” recited in claim 23 is the same the limitation “a high input or suction pressure condition” recited in claim 22. Appropriate correction is required.
- Claim 24 recites the limitation "the net thrust load” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The claims not specifically mentioned are indefinite since they depended from one of the above claims.
	For the purpose of this Office action, the claims 4-6, 12 and 22-30 will be examined as best understood by the examiner.

Claim Objections
10.	Claims 3, 10, 11, 13 and 27 are objected to because of the following informalities:  
	- claim 3: page 11, line 3, “preventing excessive load” should be changed to -- preventing an excessive load --; line 4, “during operation” should be changed to --during an operation --.
	- claim 10: page 12, line 4, “during rotation” should be changed to --during a rotation --.
	- claim 11: page 12, line 2, “preventing excessive load” should be changed to -- preventing an excessive load –; lines 2-3, “during operation” should be changed to --during an operation --.
claim 13: page 12, line 1, “wherein the compressor” should be changed to -- wherein the single screw compressor --. 
	- claim 27: page 13, line 1, “creating fluid pressure” should be changed to --creating a fluid pressure--.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-3, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svenska (Publication Number GB1026165).   
	Regarding claim 1, as shown in Fig. 1, Svenska  discloses a high suction pressure thrust load balance assembly (see page 3, lines 112-130 to page 4, lines 1-9) configured for use with a single screw compressor (see page 1, lines 9-10) comprising a sealing baffle (read by the examiner as a piston 48) that is keyed to (see page 4, lines 1-8), so as to be rotatable along with, a main rotor drive shaft 26 of the single screw compressor, wherein the sealing baffle 48 is configured to create a force or load to counteract an axial force of the main rotor drive shaft created during rotation of the main rotor drive shaft (see page 2, lines 96-130 to page 3, lines 1-6 and page 4, lines 24-45).   
Note that in claim 1, the limitation “for use with a single screw compressor” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).
	Regarding claim 2, Svenska discloses wherein the assembly is positioned in an area between one or more roller bearings 30 (see page 2, lines 71-78) and one or more seals 46 (see page 3, lines 95-102 and page 3, lines 128-130 to page 4, lines 1-2).     
	Regarding claim 3, Svenska discloses wherein the single screw compressor comprises one or more shaft bearings 30, 32 and the high suction pressure load balance assembly 48 is structured to aid in preventing excessive load on the one or more shaft bearings 30, 32 during operation of the compressor under a high input or suction pressure condition (see page 2, lines 57-86 and page 3, lines 98-120).   
	Regarding claim 7, Svenska discloses wherein the sealing baffle 48 is keyed to the main rotor drive shaft 26 using a keyway 49.   
	Regarding claim 9, Svenska discloses wherein the sealing baffle 48 has an outer surface comprising at least one groove (not numbered; however, read by the examiner as the labyrinth seal being formed on the perimeter of the sealing baffle/piston 48 - see page 4, lines 1-2 and Fig. 1).    
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Svenska in view of the legal precedent.
	Regarding claims 4-6, Svenska discloses the invention as recited above; however, Svenska fails to disclose the high input or suction pressure condition is about greater than or equal to 300 psi or about greater than or equal to 300 psi to about 800 psi or about greater than or equal to 500 psi.   
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized a range of the high input or suction pressure condition, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Al1er, 220F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05).   
	Note that in the instant application the applicants have not disclosed any criticality for the claimed limitation.
s 10-11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Svenska in view of Picouet (Publication Number WO2013/078132A1).
	Regarding claim 10, Svenska a single screw compressor comprising: a housing 14, 16, 18 (see page 3, lines 85-89 and Fig. 1); a main rotor 10 that is secured within the housing and rotatably driven by a main rotor drive shaft 26 (see page 3, lines 91-94 – Fig. 1) about a main rotor drive shaft axis; and a high suction pressure load balance assembly (see page 3, lines 112-130 to page 4, lines 1-9), the assembly comprising 11WO 2018/052463PCT/US2016/061851 a sealing baffle (read by the examiner as a piston 48) that is keyed to (see page 4, lines 1-8), so as to be rotatable along with, the main rotor drive shaft 26, and wherein the sealing baffle 48 is configured to create a force or load to counteract an axial force of the main rotor drive shaft created during rotation of the main rotor 10 (see page 2, lines 96-130 to page 3, lines 1-6 and page 4, lines 24-45).  However, Svenska fails to disclose the single screw compressor having the main rotor rotatably driven by a main rotor drive shaft and operably engaged with a plurality of gate rotors that are also secured within the housing.
	As shown in Fig. 1, Picouet teaches a single screw compressor 10 (see page 5, para. [0023]) having the main rotor 14 rotatably driven by a main rotor drive shaft 26 and operably engaged with a plurality of gate rotors 16, 18 that are also secured within the housing 12 (see page 1, para. [0003], lines 1-6 and  page 6, para. [0025]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the single screw compressor having two gate rotors secured within the housing and engaged to the main rotor, as taught by Picouet in the Svenska apparatus, since both types of screw compressor are shown to be conventionally utilized to compress a gas/fluid.
	Regarding claim 11, Svenska wherein the high suction pressure load balance assembly  48is structured to aid in preventing excessive load on one or more shaft bearings 30, 32 during 
	Regarding claim 20, Svenska discloses wherein the sealing baffle 48 has an outer surface comprising at least one groove (not numbered; however, read by the examiner as the labyrinth seal being formed on the perimeter of the sealing baffle/piston 48 - see page 4, lines 1-2 and Fig. 1).    
	Regarding claim 21, Svenska discloses wherein the at least one bearing is a roller bearing 30 (see page 3, lines 95-98 and Fig. 1)
14.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Svenska in view of Picouet as applied to claim 10 above, and further in view of the legal precedent.
	The modified Svenska discloses the invention as recited above; however, the modified Svenska fails to disclose the high input or suction pressure condition is about greater than or equal to 300 psi.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized a range of the high input or suction pressure condition, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Al1er, 220F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05).   
	Note that in the instant application the applicants have not disclosed any criticality for the claimed limitation.
15.	Claims 22-24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Svenska in view of Picouet (Publication Number WO2013/078132A1) and the legal precedent.
	Regarding claim 22, as shown in Fig. 1, Svenska discloses a method of operating a single screw compressor in a high input or suction pressure environment, the method comprising: 
	As shown in Fig. 1, Picouet teaches a single screw compressor 10 (see page 5, para. [0023]) having the main rotor 14 rotatably driven by a main rotor drive shaft 26 and operably engaged with a plurality of gate rotors 16, 18 that are also secured within the housing 12 (see page 1, para. [0003], lines 1-6 and  page 6, para. [0025]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the single screw compressor having two gate rotors secured within the housing and engaged to the main rotor, as taught by Picouet in the Svenska apparatus, since both types of screw compressor are shown to be conventionally utilized to compress a gas/fluid.
	Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized a range of the high input or suction pressure condition, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Al1er, 220F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05).   

	Regarding claim 23, Svenska discloses wherein the creating a high input or suction pressure condition creates a high thrust load on the main rotor 10.     
	Regarding claim 24, Svenska discloses further comprising the step of using the high pressure suction load balance assembly to balance or counter the thrust load, thereby reducing the net thrust load on the main rotor 10 (see page 2, lines 87-122 and page 3, lines 124-130 to page 4, lines 1-38).     
	Regarding claim 30, Svenska discloses wherein the sealing baffle 48 has an outer surface comprising at least one groove (not numbered; however, read by the examiner as the labyrinth seal being formed on the perimeter of the sealing baffle/piston 48 - see page 4, lines 1-2 and Fig. 1).    
Regarding claims 22-24 and 30 (method claim), the modified Svenska teaches a screw machine having substantially all features as discussed above. Under the principles of inherency, if a prior art device, in its normal and usual operation, would perform the method claimed, then the method claimed will be considered inherent by the prior art device. When the prior art device is obviously the same as a device described in the specification for carrying out the claimed method, it can be assumed the device would obviously perform the claimed process.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP 2112.02.

Allowable Subject Matter
16.	Claims 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 25-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior Art
18.	The IDSs (PTO-1449) filed on Aug. 25, 2020, Aug. 7, 2020, Feb. 26, 2020 and Mar. 22, 2019 have been considered.  An initialized copy not included in this action can be found in a prior Office action mailed on 11/17/2020.
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of four patents: Whitfield (U.S. Patent Number 3,275,226), Yoshimura (U.S. Patent Application Publication Number 2004/0258551), Kimura et al. (U.S. Patent Application Publication Number 2008/0240965), and Kovacevic et al. (U.S. Patent Application Publication Number 2014/0322059), each further discloses a state of the art.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746